--------------------------------------------------------------------------------

ASSET PLEDGE

THIS ASSET PLEDGE AGREEMENT dated for reference September 13, 2010,

BETWEEN:

CORNELIUS O’CONNELL., a person, having a residence at 919 St. Charles
Street, Victoria, British Columbia, V8S 3P7

(“Secured Party”)

AND:

CHEETAH OIL & GAS LTD., a corporation incorporated under
the laws of Nevada, having an office at 17 Victoria Road, Nanaimo,
British Columbia, V9R 4N9

(“Debtor”)

WITNESS THAT WHEREAS:

A.           Pursuant to a Loan Agreement (hereinafter called the “Loan
Agreement”) dated as of September 13, 2010 between the Secured Party and the
Debtor, the Secured Party agreed, on the terms and conditions therein set out,
to loan $24,000 to the Debtor.

B.           As security for the Debtor’s obligations under the Loan Agreement
and any promissory notes issued by the Debtor pursuant thereto, the Debtor has
agreed to pledge first charge on the assets of the Company’s 100% interest in
the company’s 8% gross interest currently held in the PPF-12 oil well at Belmont
Lake Mississippi until the debt is paid in full.

C.           Terms used in this Agreement that are defined in the Loan
Agreement, unless the context otherwise requires or unless they are otherwise
defined herein, shall have the meanings given to them in the Loan Agreement

               THEREFORE in consideration of the premises and of other valuable
consideration:

1.           the Debtor irrevocably covenants and agrees with the Secured Party
that upon the occurrence of an Event of Default under of the Loan Agreement or
upon a demand for payment under a promissory note issued there under, the
Secured Party shall be entitled and shall have the right and the power to do or
cause to be done any or all of the following:

--------------------------------------------------------------------------------

1.1           the Secured Party may, forthwith without any advertisement and
without any other notice or formality, all of which are hereby irrevocably
waived, sell 100% of the Debtors 8% gross interest in the PPF-12 oil well of the
Company by public or private sale for such price in money or other consideration
and upon such terms and conditions as it deems best, as fully and effectually as
if the Secured Party were the absolute owner thereof;

1.2           the Secured Party may hold all income from the Pledged Security,
and the proceeds of any collection or realization of the Pledged Security, after
deduction of all expenses thereof, which with interest shall be borne by the
Debtor, as security as aforesaid and/or applied against any of the Obligations
as the Secured Party deems best;

1.3           the Secured Party may compound, compromise, grant extensions, take
and give up securities, accept compositions, grant releases and discharges and
otherwise deal with the Debtor and others and the Pledged Security as it sees
fit, without prejudice to any of its rights;

1.4           the Secured Party may exercise all rights and powers and perform
all acts of ownership in respect of the Pledged Security to the same extent as
the Debtor might do and the Debtor shall forthwith repay all consequent outlay
and expense with interest;

1.5           the Secured Party, or any officer thereof, or any of them, as the
attorney irrevocable of the Debtor, with full powers of substitution, may
transfer or cause the redemption or repurchase of all or any of the Pledged
Security and may fill in any blanks in any asset transfers, bonds or debentures
or any power of attorney or other documents delivered to any of them or it or
deliver any notice required to be sent to CHEETAH OIL & GAS LTD. in respect of
any redemption or repurchase or otherwise;

1.6           at the request of the Secured Party, the Debtor will, at its own
expense, execute all such transfers and documents as may be reasonably required,
with all such powers of sale and other necessary powers as may be expedient for
vesting in the Secured Party, or such person or persons as the Secured Party may
appoint, all and every of the Pledged Security.

2.             the Debtor covenants and agrees with the Secured Party that:

2.1           the Secured Party may delegate its powers and any delegate may
sub-delegate the same and any of the powers hereby given may be exercised in the
name and on the behalf of the successors and assigns of the Debtor;

2.2           the Secured Party shall have the right but shall not be bound nor
required to exercise any option or right which the holder of any Pledged
Security may at any time have;

--------------------------------------------------------------------------------

2.3           the Secured Party shall not be bound under any circumstances to
realize upon the Pledged Security or to allow any Pledged Security to be sold,
redeemed or repurchased, and shall not be responsible for any loss occasioned by
any sale of any of the Pledged Security or by the retention of or refusal to
sell the same, nor shall the Secured Party be obliged to collect or see to the
payment of dividends or interest theron, but all such dividends or interest
shall be forthwith paid to the Secured Party and until so paid shall be held by
the Debtor in trust for the Secured Party;

2.4           all costs and charges incurred by the Secured Party with reference
to the Pledged Security or the realization thereof (including therein all
solicitor and counsel and court costs paid) shall be added to the Obligations
and shall be a first charge upon the moneys received;

2.5           any written notice to the Debtor hereunder shall be given in the
manner provided for in the Loan Agreement;

2.6           this Asset Pledge Agreement shall be deemed to have been made in
the province of British Columbia and shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein: and

3.             Notwithstanding anything to the contrary herein, prior to the
Secured Party taking ownership or disposing of the Pledged Security, the Secured
Party shall give written notice (the ”Notice”) to the Debtor requesting that the
parties forthwith meet and attempt in good faith to agree upon the fair market
value of the Pledged Security. If the Secured Party and the Debtor are able to
reach an agreement on the fair market value of the Pledged Security, such agreed
value shall be deemed to be their fair market value. If the Secured Party and
the Debtor are for any reason unable to reach agreement on the fair market value
of the Pledged Security with 10 days of the delivery of the Notice, then the
Secured Party shall have the right to value the assets without further
consultation to the Debtor.

The Asset Pledge Agreement shall enure to the benefit of the Secured Party and
be binding upon the Debtor and their respective successors and assigns.

CHEETAH OIL & GAS LTD.   CORNELIUS O’CONNELL                     Per: /s/ signed
  Per: /s/ signed   Authorized Signatory     Authorized Signatory


--------------------------------------------------------------------------------